Exhibit � Deacons ***Sections 3.3(2), 3.3(3), 3.3(7), 3.3(8) and 4.1, Schedule 1 and Annexures A and B in their entirety have been omitted pursuant to a request for confidential treatment and have been filed separately with the U.S. Securities and Exchange Commission. Dated October 25, 2007 Manufacturing and development agreement Parties MiniFAB (Aust) Pty Ltd ACN 100 768 474 OcuSense, Inc. Contact BernardO'Shea Partner Level 15, RACVTower, 485 Bourke Street, Melbourne, Victoria 3000 Telephone: +61 (0)3 8686 6573 Email: bernard.oshea@deacons.com.au Website: www.deacons.com.au Our ref: 2626784 Contents 1. Definitions and interpretation 1 2. Development of the First Product 6 3. Supply of Products 6 4. Price 13 5. Development of New Products 14 6. OcuSense Licence 18 7. Obligations of MiniFAB 20 8. Meeting 20 9. Payment and invoicing 21 10. Amendments to Specifications 21 11. Registrations, safety and Product liability 22 12. Insurance 23 13. Warranties 23 14. Third party licensors and contractors; Technology Transfer. 23 15. Term, breach and termination 26 16. Liability and indemnity 27 17. Goods and services tax 29 18. Confidentiality 29 19. Disputes 31 20. Force Majeure 33 21. Notices 33 22. General 34 Schedule 1 First Product 36 Schedule 2 Form of Development Order 37 Manufacturing and Development Agreement dated October 25, 2007 Parties MiniFAB (Aust) Pty Ltd ACN of 9 The Centreway, Mount Waverley, Victoria3149, Australia (MiniFAB) OcuSense,
